UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03196 Cash Reserve Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:12/31 Date of reporting period:7/1/12-6/30/13 ***** FORM N-Px REPORT ***** ICA File Number: 811-03196 Reporting Period: 07/01/2012 - 06/30/2013 Cash Reserve Fund Inc. APrime Series Prime Series, a series of Cash Reserve Fund, Inc., is a feeder in a master/feeder structure.Accordingly, Prime Series holds only securities of its master fund, Cash Management Portfolio. Included in this filing is the proxy voting record for the Cash Management Portfolio. ***** FORM N-Px REPORT ***** ICA File Number: 811-06073 Reporting Period: 07/01/2012 - 06/30/2013 Cash Management Portfolio ACash Management Portfolio BLACKROCK MUNI INTERMEDIATE DURATION FUND, INC. Ticker:MUISecurity ID:09253X805 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIHOLDINGS NEW JERSEY QUALITY FUND, INC. Ticker:MUJSecurity ID:09254X705 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIHOLDINGS NEW YORK INSURED FUND, INC. Ticker:MHNSecurity ID:09255C700 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIYIELD CALIFORNIA QUALITY FUND, INC. Ticker:MCASecurity ID:09254N806 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIYIELD FUND, INC. Ticker:MYDSecurity ID:09253W880 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIYIELD NEW YORK QUALITY FUND, INC. Ticker:MYNSecurity ID:09255E805 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIYIELD QUALITY FUND III, INC. Ticker:MYISecurity ID:09254E863 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement NUVEEN SELECT QUALITY MUNICIPAL FUND, INC. Ticker:NQSSecurity ID:670973700 Meeting Date: JUL 31, 2012Meeting Type: Annual Record Date:JUN 01, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director John P. AmboianForForManagement 1.2Elect Director Robert P. BremnerForForManagement 1.3Elect Director Jack B. EvansForForManagement 1.4Elect Director David J. KundertForForManagement 1.5Elect Director Judith M. StockdaleForForManagement 1.6Elect Director Carole E. StoneForForManagement 1.7Elect Director Virginia L. StringerForForManagement 1.8Elect Director Terence J. TothForForManagement 1.9Elect Director William C. HunterForForManagement 1.10Elect Director William J. SchneiderForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cash Reserve Fund, Inc. By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/19/13
